                     UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             ORLANDO DIVISION
 OVIEDO MEDICAL CENTER, LLC,

        Plaintiff,                                 CASE NO. 6:19-cv-01711-WWB-EJK
 v.

 ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
 D/B/A ADVENTHEALTH OVIEDO ER,

        Defendant.


   DEFENDANT’S OPPOSITION TO PLAINTIFF’S EXPEDITED SHORT-FORM
                 MOTION TO COMPEL DEPOSITION

       1. Defendant opposes Plaintiff’s Motion.

       2. A corporate representative is deemed prepared when they answer the majority of

the key questions posed. See Hiscox Dedicated Corp. Member, Ltd. v. Matrix Grp. Ltd., Inc.,

2011 WL 13150169, at *2 (MD FL).

       3. In this case, opposing counsel presented Mr. Eric Ostarly with over 600 pages of

financial records. The majority of these pages were detailed spreadsheets containing thousands

of individual accounting entries.   Unsurprisingly, Mr. Ostarly was unable to identify some

entries. However, Mr. Ostarly, as the CFO of the facility at issue, did explain the overall

content of the documents and how they provide a complete financial picture of AdventHealth

Oviedo ER (the “Facility”).

       4. Proforma. Plaintiff’s Motion argues that Mr. Ostarly was unable to testify about

the meaning of an “Oviedo ED Proforma.” (Dkt. 103 at Pg. 2, Tr. at Ex. 3, Pg. 3.) This is

incorrect. Mr. Ostarly explained that the Proforma forecasted anticipated revenues and

expenses over five and ten year periods. (Tr. 61:23-25, 94: 5-25.) Mr. Ostarly explained that
the Proforma was used prior to the Facility’s construction. (Tr. 89: 1-6.) Now that the Facility

is built, it is no longer used. (Tr. 89: 1-6.) Plaintiff’s Motion argues that in view of the

Proforma, it is “implausible” that Defendant does not track the revenues of patients who

transfer from the Facility to another AdventHealth facility. (Dkt. 103 at Pg. 2.) Despite

Plaintiff’s unfounded speculation, Mr. Ostarly clearly stated that Defendant does not track the

revenues or expenses associated with such transfers. (Tr. 66: 11-19, 23:19-25.)

       5. Overhead Allocations. Plaintiff’s motion also argues that Mr. Ostarly was unable

to provide details regarding the calculations of the overhead allocations of the Facility. This

is also incorrect. Mr. Ostarly explained that certain expenses are shared among 8 different

hospitals comprising Defendant’s Central Florida Region. (Tr. 13: 1-10, 47: 4-11.) He gave a

list of these types of shared expenses. (Tr. 16: 15-20.) He explained that the Defendant does

not account for these types of shared expenses at the facility level. (Tr. 16: 15-20, 60:6-14.)

Instead, in response to Plaintiff’s discovery requests, a pro rata allocation was provided for the

Facility. (Tr. 18:8-25, 19:1-14, Ex. 3) Mr. Ostarly explained that this pro rata figure was

determined by dividing the direct expenses of the Facility by the direct expenses of the Central

Florida Region. (See id., Tr. 22: 16-19.) Defendant provided a detailed listing of all the direct

expenses associated with the Facility. (Tr. at Ex. 5.) What Defendant has not produced, and

has objected to producing, are all the direct expenses of the Central Florida Region. That is

because those other facilities are not “AdventHealth Oviedo ER” and do not stand accused of

infringing Plaintiff’s trademarks.




                                              --2--
       6. Mr. Ostarly testified that the overhead calculation and the associated income

statements provide a complete and accurate depiction of the finances of the Facility. (Tr. 23:

1-12.) He stated he is unaware of any other relevant financials that exist. (Tr. 64: 7-12.)

       Respectfully submitted this 29th day of September, 2020,


                                         /s/Mayanne Downs
                                         Mayanne Downs
                                         Florida Bar No. 754900
                                         Primary: mayanne.downs@gray-robinson.com
                                         Secondary: kathy.savage@gray-robinson.com
                                         Michael J. Colitz, III
                                         Florida Bar No. 164348
                                         Primary: michael.colitz@gray-robinson.com
                                         Secondary: jessica.gonzalez@gray-robinson.com
                                         Jason Zimmerman
                                         Florida Bar No. 104392
                                         Primary: jason.zimmerman@gray-robinson.com
                                         Secondary: cindi.garner@gray-robinson.com
                                         GrayRobinson, P.A.
                                         301 E. Pine Street, Suite 1400 (32801)
                                         P.O. Box 3068
                                         Orlando, Florida 32802
                                         Telephone: (407) 843-8880
                                         Facsimile: (407) 244-5690

                                         Attorneys for Defendant,
                                         ADVENTIST HEALTH SYSTEM/SUNBELT, INC.
                                         D/B/A ADVENTISTHEALTH OVIEDO ER




                                             --3--
                            CERTIFICATE OF SERVICE

   I HEREBY CERTIFY that on September 29, 2020, a true and correct copy of the

foregoing was filed through the CM/ECF system which will serve an electronic copy on

                    Counsel for Plaintiff, Oviedo Medical Center LLC:

 Martin B. Goldberg, Esq.                     Dennis D. Murrell
 Emily L. Pincow, Esq.                        Elisabeth S. Gray
 Lash & Goldberg, LLP                         Brian McGraw
 Miami Tower                                  Middleton Reutlinger
 100 SE 2nd Street, Suite 1200                401 S. Fourth Street, Suite 2600
 Miami, Florida 33131-2158                    Louisville, Kentucky 40202
 mgoldberg@lashgoldberg.com                   dmurrell@middletonlaw.com
 epincow@lashgoldberg.com                     egray@middletonlaw.com
 gweintraub@lashgoldberg.com                  bmcgraw@middletonlaw.com



                                          /s/ Mayanne Downs
                                          Mayanne Downs
                                          Florida Bar No. 754900




                                          --4--
